 EFCO MANUFACTURING,INC.263EFCOMANUFACTURING,INC.andUNITED STEEL WORKERS OF AMERICA,CIO, PETITIONER.Case No. 1-RC-2307.December-4,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of theNationalLabor Relations Act, a hearing was held before Sidney A. Coven,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Murdock].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce withinthe meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The Employer and the Jewelry Workers contend that a contractbetween the Efco Workers Union (herein called the EWU) and theEmployer effective from February 1, 1950, to February 1, 1952, is abar to this proceeding.The Petitioner asserts that a schism withinthe contracting union prevents the contract from being a bar.We find it unnecessary to resolve the schism issue.The contract isautomatically renewable-unless notice of termination is given within,60 days of the expiration date.Because theMill B 2date has passed,we find the contract no bar to a present determination of repre-sentatives.3A question affecting commerce exists concerning the representationof employees of the Employer within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.'The hearing officer referred to the Board a motion by the Intervenor, AmalgamatedJewelry Workers Union, Local 18, International Jewelry Workers Union, AFL(herein calledthe Jewelry Workers),that the hearing be voided because the testimony of certain wit-nesses was taken in its absence.At the beginning of the third day of the hearing, whichwas a Saturday,the hearing officer received a telegram from the Jewelry Workers' repre-sentative,A. H. Barenboim,saying that illness prevented his attendance that day, but mak-ing no request for a continuance.At the Employer's request,the hearing was recessedlong enough to enable the Employer to communicate with Barenboim, who authorized theEmployer's attorney to request a continuance in his behalf.The hearing officer denied thecontinuance,but gave Barenboim an opportunity to recall for cross-examination thosewitnesses who had testified in his absence and to present rebuttal evidence if desired.Barenboim did not avail himself of the opportunity.For this reason,and because the rela-tively simple issues here involved were adequately explored,we can perceive no prejudice tothe Jewelry Workers in the hearing officer's action.The motion to void the hearing istherefore denied.IMill B, Inc ,40 NLRB 346.$GeneralBox Co., 93 NLRB 789.97 NLRB No. 49. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The Employer and the Petitioner are in agreement that a unitof production and maintenance employees, excluding office clericalemployees, is appropriate.On the other hand, the Jewelry Workers,contends that office clerical workers should be included.Theseworkers were expressly excluded from the scope of the EWU's 1950-1952 contract.In accordance with the'Board's practice, we shall ex-clude them from the production and maintenance unit'There is disagreement among the parties as to the proper unit place-ment of the following individuals :Frederick Westis classified as a shipping clerk and takes his orders.from the office.The Employer would exclude him on the ground that,he is an office employee, whereas the Petitioner and the JewelryWorkers would include him.He spends his time roving around theplant making sure that finished work is shipped out promptly.We-find that he is essentially an expediter and shall include him.5Thomas Reynolds,whom the Petitioner would include, but whomthe Employer would exclude as a managerial employee,6 is assistantto the plant superintendent.He does most of the plant's time-studywork and sets incentive rates on most new jobs.When a group leader-feels that a prevailing incentive rate in his department needs adjust-ment, he usually applies to Reynolds for a redetermination of the rate.We find that Reynolds' interests are different from those of the produc-tion and maintenance employees.We shall exclude him.'Lead men:The Petitioner would include, whereas the Employer and_the Jewelry Workers would exclude, 6 lead men. Each lead mandirects the work of from 3 to 10 employees in his particular depart-ment.He decides which jobs are to be worked on next, by which,employees, and on which machines.He sets up the machines and getsmake sure that the machines have remained in proper adjustment andare being properly operated.If the job is like one run before, the lead man goes to the file of oldincentive rates maintained in the superintendent's office and ascertainsthe applicable rate. If the job is of a new variety, the lead man some-times sets a temporary incentive rate for it until Reynolds, the time-study man, establishes a more precise rate.Moreover, all lead menmake effective recommendations to Reynolds or to the front office for-changing rates which they believe to be too low or too high. They also,sign the daily production cards for the men in their departments.4 Shell Oil Company, 72NLRB 516.6Worthington Pump and Machinery Corp.,44 NLRB 779, 781.6 The Jewelry Workers takes no position with respect to Reynolds.7Keystone Steel 4 WireCo., 65 NLRB 274, 280. THE' WHITING LUMBER COMPANY265The lead men are generally responsible for the performance andbehavior of the men under them, and their recommendations regardingtransfers, promotions, and dismissals are frequently effective.Wefind that they are supervisors and shall exclude them."We find that all production and maintenance employees of theEmployer at its East Greenwich, Rhode Island, plant, including theshipping clerk 9 but excluding the assistant to the superintendent,10the lead men, office clerical employees, professional employees, guards,and supervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]6United StatesGypsumCo., 93 NLRB 91;Metal Textile Corp.,88 NLRB 1326, 1330<group leader).0 Frederick West.10Thomas Reynolds.ERNEST WHITING,ARTHUR WHITING, E. I. WHITING AND R.E. WHIT-ING D/B/A THEWHITING LUMBER COMPANY; LESLIE WYATT ANDERNESTWYATT D/B/A WYATT &WYATTAND CHARLES SWANandNORTHERN ARIZONADISTRICT COUNCIL OF LUMBER AND SAWMILLWORKERS, UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OFAMERICA, AFL.CaseNo. 21-CA-849.December 6, 1951Decision and OrderOn February 7, 1951, Trial Examiner Howard Myers issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter, RespondentWhiting filed exceptions to the Intermediate Report and a brief insupport thereof.'The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner except as modified herein.IRespondentWhiting'srequest for oralargumentis hereby denied as the record andbrief adequately present the issues and positionsof the parties.97 NLRB No. 60.